The plaintiff in error, T.N. Miller, was convicted in the justice of the peace court of the town of Shattuck on a charge of failing and refusing to pay an occupation tax imposed by the town ordinance of the town of Shattuck, and his punishment fixed at a fine of $25 and costs. From the proof in the record it clearly appears that the plaintiff in error failed and refused to pay the license tax lawfully imposed by the town ordinance of Shattuck, apparently on the ground that the city had no right to impose such tax. This is one of many appeals that have no place in this court. Town ordinances of incorporated towns that impose a lawful license tax on persons engaged in business in such towns should be observed, and when they are not observed, if legally adopted, the penalties provided should be applied. This appeal is wholly without merit. The judgment is therefore affirmed.